           Case 1:19-cr-00053-RP Document 1 Filed 03/07/19 Page 1 of 2




                                            UNITED STATES DISTRICT COURT                     2OI9fiR   7   PH 3:21
                                             WESTERN DISTRICT OF TEXAS
                                                   AUSTIN DIVISION

 UNITED STATES OF AMERICA,                                  §
                                                            §
                                     Plaintiff                   No.

 vs.
                                                            §
                                                            §
                                                            §
                                                                       A19CR0053 RP
                                                            §    IViolations: Attempt to Evade and
 DENIS CALABRESE,                                           §    Defeat Tax, 26 U.S.C. § 72011
                                                            §
                                     Defendant              §


                                                 FELONY INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                                       COUNT ONE
                                              Attempt to Evade and Defeat Tax
                                              (Violation of 26 U.S.C. § 7201)

        From in or about 2007 until in or about 2012, in the Western District of Texas and

elsewhere, the Defendant,

                                                  DENIS CALABRESE

("the Defendant"), a resident of Houston, Texas, willfully attempted to evade and defeat income

tax due and owing by him and his spouse to the United States of America, for the calendar year

2011, by committing the following affirmative acts, among others:

        (a)      preparing and causing to be prepared, and filing and causing to be filed at the IRS

                 Austin Service Center in the Western District of Texas, a U.S. Individual Income

                 Tax Return, Form 1040 for 2011 that was false and fraudulent in that, as the

                 Defendant then and there well knew, it reported an amount of income for 2011

                 that was substantially less than the true amount of income that the Defendant and

                 his spouse actually received during 2011;


Felony Informo/Jon   --   Page   1   of 2
           Case 1:19-cr-00053-RP Document 1 Filed 03/07/19 Page 2 of 2




        (b)       creating a business entity called Kettone Corp. in the Cayman Islands and

                  establishing a bank account for Kettone Corp. in the Cayman Islands;

        (c)       arranging for one or more businesses to pay to Kettone Corp., via its Cayman

                  Islands bank account, income that the Defendant had earned for consulting

                  services;

        (d)       failing to advise the accountants who prepared his and his spouse's tax returns

                  about the Kettone Corp. bank account in the Cayman Islands;

        (e)       failing to file with the Financial Crimes Enforcement Network ("FINCEN") a

                  form that the law required, called a Report of Foreign Bank and Financial

                  Accounts;

         (f)      failing to disclose Kettone Corp.'s Cayman Islands bank account on income tax

                  returns; and

         (g)      misleading the accountants who prepared his tax returns about the amount of

                  income he received during 2011, including but not limited to income that was

                  paid to Kettone Corp,

in violation of Section 7201 of Title 26 of the United States Code.

                                                    JOHN F. BASH
                                                    United States Attorney




                                              By:
                                                    ALAN M. BUT
                                                    Assistant United States Attorney




Felony Information -- Page 2 of 2
